            Case 4:19-cv-01133-JSW Document 30 Filed 07/08/19 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF CALIFORNIA
                             SAN FRANCISCO DIVISION


Pinek IP LLC,                                               Case No. 4:19-cv-01133
       Plaintiff,                                           Patent Case
       v.                                                   Jury Trial Demanded
Sercomm USA INC.,

       Defendant.


                 PLAINTIFF PINEK'S NOTICE OF VOLUNTARY DISMISSAL AND ORDER
                                                                                        THEREON
       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff Pinek IP LLC hereby

dismisses this action with prejudice. Defendant has not yet answered the Complaint or moved

for summary judgment. Each party shall bear its own costs, expenses, and attorneys’ fees.



Dated: July 8, 2019               Respectfully submitted,

                                  /s/ Steven A. Nielsen
                                  Steven A. Nielsen
                                  NIELSEN PATENTS
                                  100 Larkspur Landing Circle, Suite 216
                                  Larkspur, CA 94939
                                  415-272-8210
                                  Steve@NielsenPatents.com

                                  Isaac Rabicoff
                                  (Pro Hac Vice admission pending)
                                  Rabicoff Law LLC
                                  73 W Monroe St
                                  Chicago, IL 60603
                                  (773) 669-4590
                                  isaac@rabilaw.com

                                  Counsel for Plaintiff
                                  Pinek IP LLC



                                               1
Case 4:19-cv-01133-JSW Document 30 Filed 07/08/19 Page 2 of 2



                            8th day of _______________,
          SO ORDERED this ______         July            2019
                                                        ______.


                            _____________________________________
                            UNITED STATES DISTRICT JUDGE




                               4
